Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.

    CHRISTINE GERAGHTY,


          Plaintiff,
    v.

    HARTFORD LIFE AND ACCIDENT
    INSURANCE COMPANY
          Defendant.
    ____________________________________)

                                           COMPLAINT

           The Plaintiff, CHRISTINE GERAGHTY (“GERAGHTY”), by and through her

    undersigned counsel, hereby sues HARTFORD LIFE AND ACCIDENT INSURANCE

    COMPANY (“HARTFORD”), and alleges as follows:

                          JURISDICTION, VENUE AND PARTIES

    1.    This action arises under ERISA or the Employee Retirement Income Security Act

          of 1974, 29 USC §§ 1001 et seq., and more particularly 29 USC §1132 (a) (1) (B)

          thereof. This Court has jurisdiction under 29 USC § 1132(f), which grants to the

          federal court original jurisdiction to determine claims under 29 USC §§ 1001 et

          seq. GERAGHTY brings this action to recover long-term disability (“LTD”)

          benefits due to her under the terms of an employee welfare benefit plan, to

          enforce her rights under the plan and to clarify her rights to benefits under the

          terms of the plan.

    2.    GERAGHTY was at all times relevant a citizen of the United States of America

          and in all respects sui juris.
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 8



    3.    HARTFORD is a corporation with its principal place of business in the State of

          Connecticut, authorized to transact and is transacting business in the Southern

          District of Florida and can be found in the Southern District of Florida.

    4.    Venue is proper in this District under 29 USC 1132(e)(2), in that the defendants

          are authorized to and are doing business within the Southern District of Florida, to

          wit the Defendant can be found in the Southern District of Florida.

                                FACTUAL ALLEGATIONS

    5.    This case arises out of the purposeful, unwarranted and unlawful denial of

          disability benefits to GERAGHTY by HARTFORD.

    6.    GERAGHTY was at all times material an employee of Wal-Mart Stores, Inc.

          (“Wall-Mart”).

    7.    GERAGHTY was at all times material a plan participant under the Wal-Mart

          Long Term Disability Plan, Group Policy No. GLT205215 (the “LTD Plan”)

          which was established by Wal-Mart, and pursuant to which GERAGHTY is

          entitled to benefits. A copy of the LTD Plan has been attached as Exhibit “A”.

    8.    The LTD Plan is an employee welfare benefits plan within the meaning of Title

          29, USC § 1002 and regulated by ERISA.

    9.    The LTD Plan is underwritten and provided by HARTFORD.

    10.   As the decision maker and payor of plan benefits, HARTFORD administered the

          claim under a conflict of interest and the bias this created affected the claims

          determination. As such, Defendant is not entitled to a deferential standard of

          review.

    11.   HARTFORD is the Fiduciary charged with making benefit determinations under



                                               2
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 8



          the LTD Plan, including the determinations made on GERAGHTY’S claim at

          issue.

    12.   Pursuant to the terms and conditions of the LTD Plan, GERAGHTY is entitled to

          LTD benefits for the duration of her disability, for so long as she remains disabled

          as required under the terms of the LTD Plan.

    13.   According to the LTD Plan,




    14.   At all relevant times GERAGHTY has complied with all conditions precedent and

          exhausted all required administrative remedies under the LTD Plan.

    15.   Since on or about March 8, 2008, GERAGHTY has been disabled under the terms

          of the LTD Plan.

    16.   At all relevant times GERAGHTY has been under the regular care of a doctor.

    17.   At all relevant times, GERAGHTY was a Covered Person under the LTD Plan.

    18.   Shortly after becoming disabled under the terms of the LTD Plan, GERAGHTY

          made a claim to HARTFORD for LTD benefits.

    19.   HARTFORD initially approved GERAGHTY’S claim for LTD benefits, with

          benefits commencing on or about September 23, 2008.



                                               3
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 8



    20.      On or about July 16, 2018, GERAGHTY received a letter from HARTFORD

             informing her that effective July 13, 2018, she would no longer be receiving long-

             term disability benefits.

    21.      GERAGHTY timely appealed HARTFORD’S adverse determination.

    22.      By letter dated October 12, 2018, HARTFORD informed GERAGHTY that it

             was upholding it previous decisions to terminate her disability claim and that the

             decision was final and could not be appealed further.

    23.      From July 13, 2018 to the present date, GERAGHTY has not received benefits

             owed to her under the LTD Plan, despite GERAGHTY’S right to these benefits.

    24.      HARTFORD has refused to pay GERAGHTY any benefits under the LTD Plan

             since July 13, 2018.

    25.      At all relevant times, HARTFORD was the payor of benefits.

    26.      At all relevant times, HARTFORD was the “Insurance Company” identified

             throughout the LTD Plan.

    27.      At all relevant times, HARTFORD was the claims Administrator.

    28.      At all relevant times, GERAGHTY has been and remains Disabled and entitled to

             LTD benefits from HARTFORD under the terms of the LTD Plan.

    29.      GERAGHTY has been forced to retain the services of the undersigned counsel in

             order to prosecute this action and is obligated to pay a reasonable attorney fee.

           CLAIM FOR BENEFITS, ENFORCEMENT AND CLARIFICATION OF
            RIGHTS, PREJUDGMENT AND POSTJUDGMENT INTEREST AND
          ATTORNEYS’ FEES AND COSTS PURSUANT TO 29U.S.C. § 1132(a)(1)(B)

    30.      GERAGHTY incorporates Paragraphs 1 through 29 as if fully set forth herein.




                                                   4
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 8



    31.   This is a claim to recover benefits, enforce rights, and clarify rights to future

          benefits under 29 U.S.C. §1132(a)(1)(B)

    32.   Pursuant to 29 U.S.C. §1132(a)(1)(B), GERAGHTY, as a participant under the

          LTD Plan, is entitled to sue for judicial determination and enforcement of

          benefits.

    33.   GERAGHTY has no other adequate remedy at law to address the injuries she has

          suffered and will continue to suffer as a result of HARTFORD’S failure to pay

          her disability benefits.


    34.   GERAGHTY has exhausted all administrative remedies under the LTD Plan.

    35.   Defendant breached the LTD Plan and violated ERISA in the following respects:

                          (a)        Failing to pay LTD benefit payments to GERAGHTY at a

                  time when HARTFORD knew, or should have known, that GERAGHTY

                  was entitled to those benefits under the terms of the LTD Plan, as

                  GERAGHTY was disabled and unable to work and therefore entitled to

                  benefits.

                          (b)        Failing to provide a prompt and reasonable explanation of

                  the basis relied upon under the terms of the LTD Plan documents, in

                  relation to the applicable facts and LTD Plan provisions, for the

                  termination of GERAGHTY’S claim for LTD benefits;

                          (c)        HARTFORD failed to properly and adequately investigate

                  the merits         of GERAGHTY’S disability claim and failed to provide a

                  full and fair review of GERAGHTY’S claim.

    36.   GERAGHTY believes and thereon alleges that HARTFORD wrongfully


                                                  5
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 6 of 8



          terminated her claim for disability benefits under the LTD Plan by other acts or

          omissions of which GERAGHTY is presently unaware, but which may be

          discovered in this future litigation and which GERAGHTY will immediately

          make HARTFORD aware of once said acts or omissions are discovered by

          GERAGHTY.

    37.   Following the termination of benefits under the LTD Plan, GERAGHTY

          exhausted all administrative remedies required under ERISA, and GERAGHTY

          has performed all duties and obligations on her part to be performed under the

          LTD Plan.

    38.   As a proximate result of the aforementioned wrongful conduct of HARTFORD,

          GERAGHTY has damages for loss of disability benefits in a total sum to be

          shown at the time of trial.

    39.   As a further direct and proximate result of this improper determination regarding

          GERAGHTY’S claim for benefits, GERAGHTY, in pursuing this action, has

          been required to incur attorneys’ costs and fees.     Pursuant to 29 U.S.C. §

          1132(g)(1), GERAGHTY is entitled to have such fees and costs paid by

          HARTFORD.

    40.   HARTFORD wrongful and egregious actions have created uncertainty where

          none should exist; therefore, GERAGHTY is entitled to enforce her rights under

          the terms of the LTD Plan and to clarify her right to future benefits under the

          terms of the LTD Plan.

                                   REQUEST FOR RELIEF




                                             6
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 7 of 8



    WHEREFORE, CHRISTINE GERAGHTY prays for relief against HARTFORD LIFE

    AND ACCIDENT INSURANCE COMPANY as follows:

          1.    Payment of disability benefits due Plaintiff;

          2.    An order declaring that Plaintiff is entitled to immediate reinstatement to

                the LTD Plan, with all ancillary benefits to which she is entitled by virtue

                of her disability, and that benefits are to continue to be paid under the

                LTD Plan for so long as Plaintiff remains disabled under the terms of the

                LTD Plan;

          3.    In the alternative to the relief sought in paragraphs 1 and 2, an order

                remanding Plaintiff’s claim to the claims administrator to the extent any

                new facts or submissions are to be considered;

          4.    Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorneys’ fees

                incurred in pursuing this action;

          5.    Payment of pre-judgment and post-judgment interest as allowed for under

                ERISA; and

          6.    Such other and further relief as this Court deems just and proper.



                                                      ATTORNEYS DELL AND SCHAEFER,
                                                      CHARTERED
                                                      Attorneys for Plaintiff
                                                      2404 Hollywood Boulevard
                                                      Hollywood, FL 33020
                                                      Phone: (954) 620-8300
                                                      Fax: (954) 922-6864

                                                      __ _/s/ Cesar Gavidia
                                                      CESAR GAVIDIA, ESQ.
                                                      Florida Bar No.: 015263
                                                      Email: cesar@diattorney.com

                                              7
Case 1:19-cv-22817-FAM Document 1 Entered on FLSD Docket 07/09/2019 Page 8 of 8



                                             GREGORY M. DELL, ESQ.
                                             Florida Bar No.: 299560
                                             Email: gdell@diattorney.com




                                      8
